 

Exhibit 10.1

 

Demand Note and Loan Agreement

 

 



  Boca Raton, Florida $471,825     December 31, 2016



 

For Value Received, Banyan Rail Services Inc., a Delaware Corporation
(“Company”), promises to pay to Boca Equity Partners LLC, a Delaware limited
liability company, its successors and assigns (“Holder”), the principal advanced
by Holder to the Company hereunder as reflected on the attached loan schedule
(each an “Advance”), plus interest on the aggregate unpaid principal balance
from time to time outstanding at the rate of 10.0% per annum from the date
advanced, in accordance with the terms of this Demand Note and Loan Agreement
(this “Note”). Holder may, but is not required to, make Advances to the Company
as the Company may from time to time request, and the attached loan schedule
shall be updated to reflect each Advance as and when it is made. This Note
replaces a $250,000 Demand Note and Loan Agreement from the Company to Holder
dated July 27, 2016 (the “July Note”), and the July Note is hereby cancelled and
terminated. The initial principal amount of this Note represent advances from
Holder to Company under the July Note, advances made since the date of the July
Note, and interest accrued thereon, which totals $471,825 as of December 31,
2016.

 

1.Maturity Date. The Holder may call for payments of outstanding principal and
interest under this Note at any time or from time to time by giving notice in
writing to the Company at least five business days before the date payment is
due (the “Maturity Date”). This Note may be prepaid in whole or in part at any
time without penalty.

 

2.Events of Default. The occurrence of any of the following constitutes an
“Event of Default:”

 

a)the Company fails to make full and timely payments when due under this Note;

 

b)the Company breaches any material representation or warranty made herein;

 

c)the Company fails to comply with any covenant set forth herein and such
failure is not cured within five business days after Holder has notified the
Company of the failure; or

 

d)the Company files or consents to a filing against it of bankruptcy or a
bankruptcy proceeding is begun against it and not dismissed or stayed within
thirty (30) days or it consents to the appointment of a receiver, custodian or
trustee.

 

3.Remedies. If an Event of Default occurs and continues to exist, then the
Company will pay to Holder, in addition to all amounts due under this Note, all
costs of collection, including reasonable attorneys’ fees.

 



 

 

 

4.Miscellaneous.

 

a)The Company hereby waives presentment, demand, protest and notice of dishonor
or non-payment, and hereby waives, to the extent permitted by law, any right to
have a jury participate in resolving or determining any dispute, whether
sounding in contract, tort or otherwise, between Company and the Holder arising
out of or in any way relating to this Note.

 

b)Holder’s failure to exercise any right or remedy available to it hereunder or
at law or in equity, or any delay in exercising any such right or remedy, shall
not operate as a waiver of any of Holder’s rights.

 

c)This Note shall be governed and construed in accordance with the laws of the
State of Florida. Any action arising out of or relating to this Note must be
brought, if at all, in the courts of the State of Florida. The parties hereby
waive any objections they might otherwise have to such venue and forum, whether
on the basis of inconvenience, lack of personal jurisdiction or otherwise and
hereby irrevocably consent to personal jurisdiction in such forum and venue.

 

d)The provisions hereof shall inure to the benefit of, and shall be binding
upon, the Company, Holder and their respective, successors and permitted
assigns.

 

 

Banyan Rail Services Inc.

 

 

 

/s/ Paul S. Dennis   By Paul S. Dennis, Interim CEO and CFO  

 

 

 

 

Loan Schedule

 

Date of Advance Amount Advanced December 31, 2016 (beginning balance) $471,825
Total: $471,825

 



 

 

